DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piat (US 20210090212) in view of ZHANG (US 20200211236).

Regarding claim 1, Piat teaches a method for generating a composite PET-CT image based on a non- attenuation-corrected PET image, comprising steps of: 
constructing a second generative adversarial network containing a second generator and a second discriminator ( 32 in Fig. 3); 
performing a feature extraction by using the non-attenuation-corrected PET image as an input ( 31 in Fig. 3)to obtain a composite attenuation-corrected PET image ( 38 in Fig. 3), and carrying out a training by using the composite attenuation-corrected PET image as an input and by using the attenuation-corrected PET image as a reference image to obtain a mapping relationship G1 between the non- attenuation-corrected PET image and the attenuation-corrected PET image(37 in Fig. 4) ; 
performing a feature extraction by using the attenuation-corrected PET image as an input of the second generator ( 33 in Fig. 3) to obtain a composite CT image, and carrying out a training by using the composite CT image as an input of the second discriminator and by using the trained CT image as a reference image of the second discriminator( Discriminator 34  in Fig. 3)  to obtain a mapping relationship G2 between the attenuation-corrected PET image and the CT image( 30 and 38 in Fig. 3); and 
generating a composite PET/CT image from the non-attenuation-corrected PET image by utilizing the mapping relationship G1 and the mapping relationship G2( [0026], PET/CT registration)

Piat does not expressly teach
constructing a first generative adversarial network containing a first generator and a first discriminator.
However, ZHANG teaches 
constructing a first generative adversarial network containing a first generator and a first discriminator( [0096], The attenuation correction model may be of any type of neural network model. For example, … a trained generative adversarial network (GAN) model… a Wasserstein GAN (WGAN) model, etc.)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the attenuation correction model of ZHANG for the Attenuation Correction Network of the Piat. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious to an ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2, Piat in view of ZHANG teaches the method for generating the composite PET-CT image based on the non-attenuation-corrected PET image according to claim 1, wherein the first generative adversarial network and the second generative adversarial network have the same or different network structures( The GAN model in ZHANG and the GAN in Piat can be the same or different).
Regarding claim 3, Piat in view of ZHANG teaches the method for generating the composite PET-CT image based on the non-attenuation-corrected PET image according to claim 1. 
Piat in view of ZHANG does not expressly teach wherein the first generator and the second generator have the same network structure, successively comprising a plurality of convolutional layers and pooling layers, a plurality of residual blocks, and a plurality of deconvolutional layers corresponding to the plurality of convolutional layers, and wherein the convolutional layer and the corresponding deconvolutional layer employ a hop connection.
However,  the GANs in Piat and ZHANG can only have two relationships:
i. the same
ii. different.
Therefore, it would have been obvious to try, by one of ordinary skill before the effective filing date of claimed invention, to try the same structure for both GANs since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Regarding claim 4, Piat in view of ZHANG teaches the method for generating the composite PET-CT image based on the non-attenuation-corrected PET image according to claim 1, wherein the first discriminator and the second discriminator employ a fully-connected neural network to determine whether an input image comes from an output of a corresponding generator or from the reference image( the GANs in Piat and ZHANG are fully-connected)

Regarding claim 5, Piat in view of ZHANG teaches the method for generating the composite PET-CT image based on the non-attenuation-corrected PET image according to claim 4, wherein the first discriminator and the second discriminator compare, based on a distance, a distribution similarity between an output image from the corresponding generator and the reference image( Piat, [0066], similarity loss).

Claims 9 and 10 recite the system and storage medium for the method of claim 1. Since Piat and ZHANG also teaches a system and the storage medium( Piat, Fig. 1; ZHANG, Fig. 1),  claims 9 and 10 are also rejected.
Allowable Subject Matter
Claim 6 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7-8 are also objected to since they recite the limitations in claim 6.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661